Citation Nr: 1146300	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar strain prior to February 2008.

2.  Entitlement to a disability rating in excess of 10 percent for iliotibial band (ITB) syndrome of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for left greater trochanteric bursitis.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to February 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied increased ratings claims for ITB syndrome of the left knee, lumbar strain, and left greater trochanteric bursitis and denied service connection for hypertension.  In a May 2008 rating decision, the RO granted service connection for limitation of extension of the left knee, residuals of ITB syndrome, and assigned a 30 percent disability rating, effective from February 2008.  In a December 2008 decision, the rating for lumbar strain was increased to 20 percent, effective from February 2008.  In a statement received that same month, the Veteran indicated he was satisfied with the 20 percent rating from February 2008, but felt he was entitled to a higher rating before that date. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO in March 2009.  A transcript of that hearing is associated with the claims file. 

In August 2009, the Board denied an increased rating for ITB syndrome, denied an increased rating for lumbar strain prior to February 2008, and denied an earlier effective date for a separate rating for limitation of extension of the knee.  The claims for service connection for hypertension and an increased rating for bursitis were remanded for additional development.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By an October 2010 Order,  the Court granted the parties' Joint Motion for Remand, vacated the Board's decision regarding increased ratings for lumbar strain and ITB syndrome, and remanded those matters for compliance with the instructions in the Joint Motion.  In November 2010, the Board remanded this case for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.


FINDINGS OF FACT

1.  Prior to February 2008, the Veteran did not exhibit flexion of the thoracolumbar spine to less than 90 degrees, combined range of motion less than 270 degrees, or spasm or guarding so severe as to cause abnormal gait or spinal contour.

2.  Throughout the rating period on appeal, the Veteran's ITB of the left knee has not been manifested by more than slight subluxation or lateral instability.  

3.  From February 14, 2008, to April 9, 2010, the Veteran had limitation of abduction of the left hip, with motion lost beyond 10 degrees.  

4.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hypertension is causally related to his service. 

CONCLUSIONS OF LAW

1.  Prior to February 2008, the criteria for a disability rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 10 percent for ITB of the left knee are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2011).

3.  For the period from February 14, 2008, to April 9, 2010, the criteria for 20 disability rating for left greater trochanteric bursitis, but no higher, have been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5250-53 (2011).

4.  Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for neural deficits of the left lower extremity secondary to service-connected left ankle disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005.  Complete notice was provided in March 2006 and October 2008, and the claims were readjudicated in Supplemental Statements of the Case in December 2008 and September 2011.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background

The claims file contains private treatment notes dated in April and May 2003, in which the Veteran sought treatment for low back and left leg pain.  The examiner noted that the Veteran complained of pain in his left lower extremity.  He noted that the Veteran's back disability does not appear to have changed significantly since his discharge from service.  X-rays showed some degenerative changes at L4-5 and L5-S1, but a myelogram was normal, showing no evidence of neurocompressive disease.  There was full range of motion in the left hip without pain but with some tenderness over the greater trochanter.  The left knee had full range of motion and was nontender.  The ligaments were stable and there was normal strength and sensation distally in the leg.  Later that month, there was mild pain in the left hip with extreme of internal rotation and extreme flexion.  Straight leg raise was negative, and the neurological examination was intact.  The examiner suggested that his pain was due to trochanteric bursitis of his left hip, and he recommended against surgical treatment for back pain.  

In September 2003, the Veteran again sought treatment for back pain.  He described the pain as 5 on a 10 scale.  On examination, there was tenderness over the left flank, and pressure caused severe spasm going into his back.  Straight leg raise was negative and reflexes were symmetrical.  The examiner noted that his pain was very atypical.  The Veteran was treated with medication and nerve blocks.  In July 2004, the Veteran was examined treated for spasm sensation in his left chest wall.  The examiner found that palpation of the left mid posterior chest wall precipitated spasm.  The examiner diagnosed intercostal muscle spasm which could be precipitating the pain radiating down the left leg.  The Veteran was treated with a lidocaine injection.  

The Veteran filed the current claims for increased ratings in May 2004. 

The Veteran was afforded a VA examination in July 2004, in which he reported continuing pain in the left greater trochanter area.  He stated that he experienced pain in his left knee and that he used a brace for this.  He reported receiving epidural injections for his back pain, and he had no radiculopathy symptoms.  On examination, range of motion in the left knee was from 0 to 140 degrees, and there was no swelling, tenderness, or grinding.  In the left hip there was normal range of motion, with flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees and adduction to 20 degrees.  There was slight tenderness over the left greater trochanter.  In his back, the Veteran had flexion to 90 degrees, extension to 5 degrees, lateral flexion to 10 degrees on the left and 45 degrees on the right, and 60 degrees bilateral rotation.  He had tender lumbosacral muscles, but no spasm was noted.  Neurological examination was intact.  X-rays of the Veteran's spine and left hip were normal.  An x-ray of the Veteran's left knee revealed a small bony fragment in the region of the tibial tuberosity at the insertion of the patellar tendon which was well corticated and did not represent an acute fracture.  There was no soft tissue swelling or joint effusion, and the joint spaces were normal.  The examiner diagnosed arthralgias of the left knee with no evidence of degenerative joint disease, left greater trochanter bursitis, and lumbosacral muscle pain, "doubt degenerative disc disease  or degenerative joint disease.  No evidence of either one."  He stated that there was mild loss of function in the left knee and hip due to pain, even though range of motion was good.  

The Veteran complained of low back pain during a routine VA physical in February 2005.  He was diagnosed as having lumbago.  VA outpatient treatment records reflect that he underwent regular physical therapy for his back and knee pain from July through September 2006.  The Veteran was examined in August 2006, when he complained of right and left knee pain, for which he wore a brace on the left, as well as low back pain which sometimes radiated to the legs.  On examination, there was tenderness in the low back and increased pain with range of motion.  The examiner diagnosed chronic low back pain with myofascial pain.  

The Veteran was afforded a VA examination of his joints in February 2008, in which he reported instability, giving way, and weakness in his left knee.  There was no effusion and no episodes of dislocation, subluxation or locking.  He also reported pain and stiffness in the left knee and hip.  There was no inflammation and no flare ups.  On examination, the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  Range of motion in the left knee included flexion to 85 degrees, with pain beginning at 70 degrees, and extension to 20 degrees, with pain beginning at 30 degrees.  There was no additional loss of motion with repetitive use.  In the left hip, there was flexion to 80 degrees with pain beginning at 60 degrees; abduction to 20 degrees, with pain beginning at 10 degrees; extension to 20 degrees; adduction to 15 degrees; external rotation to 60 degrees and internal rotation to 20 degrees.  The Veteran could cross his legs and toe out greater than 15 degrees.  There was pain with all movements, but there was no additional loss of motion with repetition.  The examiner referred to x-rays of the left knee done in January 2006, which revealed a non-fused ossification center in the region of the left tibial tuberosity, and an x-ray of the left hip done in July 2004 that was unremarkable.  She diagnosed iliotibial band syndrome of the left knee and left greater trochanteric bursitis, which she stated had significant effects on the Veteran's occupational activities, including decreased mobility and strength, problems lifting and carrying, and lack of stamina.  

The Veteran reported a history of trauma to his spine, with resulting fatigue, stiffness, weakness, spasms, pain, and decreased motion.  He denied urinary incontinence, leg or foot weakness, or any other neurological symptoms.  On examination, there were no objective indications of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no kyphosis, lordosis, or lumbar flattening.  Strength and sensation were normal in all extremities, while reflexes were hypoactive.  Range of motion in the thoracolumbar spine included flexion to 40 degrees and extension to 20 degrees, with pain.  There was lateral flexion and rotation to 20 degrees bilaterally.  There was no additional loss of motion with repetitive use, and x-rays of record were unremarkable.  The Veteran reported that he had lost 2 weeks from work in the past 12 months as a result of his back disability.  The examiner diagnosed lumbar strain which had significant effects on the Veteran's occupational activities, including decreased mobility, problems lifting and carrying, lack of stamina, and pain.  

Private treatment records dated in June 2008 indicate that the Veteran exhibited severely restricted range of motion in the left knee and hip, along with complaints of excruciating pain.  However, the Veteran was able to assume a standing position, ambulate normally, and sit on the edge of the table, which was inconsistent with his complaints.  The examiner stated that there were significant inconsistencies in all ranges of motion, and the Veteran appeared to be exaggerating his symptoms.  In a June 2008 addendum, the examiner noted that the Veteran asked for the record to be amended to note that he had not taken any pain medication on the day of the examination, and that he was having spasms during the evaluation.  

VA treatment records reflect that the Veteran presented in August 2008 with complaints of burning, constant pain in the left knee, which was aggravated with walking and climbing stairs.  He reported that there was occasional giving way, and he was wearing a brace.  On examination, the quads were slightly wasted.  There was no swelling of the left knee, but there was visible prominence of the tibial tubercle.  There was creptiation, pain, and limited flexion, as well as tenderness along the medial side of the knee joint line.  There was no ligamentous laxity, and distal motor sensory examination was normal.  The examiner concluded that left knee pain was likely due to degenerative joint disease.  An MRI report dated in September 2008 concluded that the left knee was normal.  A VA treatment note of November 2008 indicates that the Veteran had 8 weeks of heat modality therapy, which helped to ease his pain for a few hours.  He reported pain in the left lateral leg extending to the back and to the hip when he walked.  On examination, there was left lateral thigh pain and tenderness on the left hip.  A March 2009 x-ray of the Veteran's left hip was normal.  

The Veteran was afforded a VA examination of his joints in April 2010, in which he reported aching pain in his left hip daily, which was aggravated by running, sudden movement, or uneven terrain.  Symptoms included pain, stiffness, weakness, and decreased speed of motion.  There was no deformity, giving way, instability, or incoordination.  On examination, there was flexion to 98 degrees, extension to 26 degrees, and abduction to 35 degrees.  The Veteran could cross his left leg over his right and toe out greater than 15 degrees.  There was pain but no additional loss of motion with repetition.  

The Veteran described daily pain in his left knee, with flare ups 2 to 3 times per week.  He was able to walk one mile, to stand for 20 minutes, and he required the use of a knee brace.  There was tenderness, guarding, crepitation, and subpatellar tenderness.  There were no clicks or snaps.  On examination, the Veteran had flexion to 110 degrees and extension to 0 degrees.  There was pain with repetition, but no objective evidence of further loss of motion.  X-rays revealed no significant degenerative changes.  

The Veteran reported daily pain in his lumbar spine, with weekly flare ups lasting 30 minutes.  Symptoms included constant, burning pain without radiation, decreased motion, weakness, and stiffness.  There were no spasms.  On examination, the Veteran's posture and gait were normal.  Strength, sensation, and reflexes were normal in all extremities.  The Veteran exhibited flexion to 78 degrees, extension to 28 degrees, lateral flexion to 30 degrees on the left and 24 degrees on the right, and lateral rotation to 28 degrees on the left and 26 degrees on the right.  There was no additional loss of motion with repetition.  

Lumbar Strain

The Veteran is seeking an increased disability rating for lumbar strain prior to February 2008.  Service connection was granted effective February 1999 and an initial 10 percent rating was assigned.  The Veteran appealed that decision, and the Board confirmed the 10 percent rating in a February 2003 decision.  The Veteran filed a claim for an increased rating in May 2004, and the rating was increased to 20 percent, effective February 2008.  The Veteran indicated he was satisfied with the 20 percent rating, but contends that the effective date of the 20 percent rating should be earlier.  Specifically, he asserts that the 20 percent rating should apply from the date of the initial grant of service connection.  

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).  However, an increase may be effective from the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year of such date.  38 C.F.R. § 3.400(o)(2).  The current claim was filed in May 2004.  Hence, it is not possible in this case to assign an effective date prior to May 2003, 1 year earlier than the claim, for any increase in the assigned rating.  

The Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The rating formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or for combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, and a 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless there is ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.

Applying the rating criteria to the facts above, the Board concludes that a disability rating in excess of 10 percent for lumbar strain is not warranted prior to February 2008.  Before that date, the Veteran did not exhibit flexion to less than 90 degrees or combined range of motion less than 270 degrees so as to warrant a higher schedular rating.  The Board acknowledges the Veteran's complaints of spasm, which is a symptom that may warrant a 20 percent rating if it is severe enough to cause abnormal gait or spinal contour.  Although spasm was noted on examination in September 2003, there is no indication in the record that abnormal gait or spinal contour were present.  VA x-rays of the lumbar spine in June 2004 indicted no abnormality, and in February 2008 it was noted that there was no lordosis, kyphosis, or lumbar flattening.  In all examinations of the Veteran's lumbar spine subsequent to September 2003 and prior to February 2008, there was no objective evidence spasm.  Accordingly, the schedular criteria for an increased rating for lumbar strain are not met, and a rating in excess of 10 percent is not warranted prior to February 2008.  

In disabilities of the spine, associated neurological abnormalities are to be separately rated under an appropriate DC.  38 C.F.R. § 4.71a, Note 1.  In this case, the Veteran has complained of pain radiating from his back down his left leg.  In April 2003, a private physician diagnosed left sciatica and left L-5 radiculopathy, based on x-rays which revealed degenerative changes at L4-5 and L5-S1.  The examiner noted that an MRI of April 2002 showed no evidence of disk herniation, and he ordered CT scans and a myelogram of the Veteran's spine, which were negative for any neurocompressive disease.  Thereafter, the examiner opined that the Veteran's hip disability is the cause of his left leg pain.  In July 2004, another private examiner opined that the Veteran's left leg pain was due to intercostal muscle spasm.  The Veteran has been consistently noted to have no neurological symptoms, such as parasthesias, impaired reflexes, or diminished strength or sensation.  Thus, although the Veteran experiences radiating pain to his left leg, the clinical evidence does not support a finding that there are any neurological symptoms associated with his service-connected lumbar spine disability.  Accordingly, a separate rating for neurological disability is not appropriate.  

ITB Syndrome, Left Knee

The Veteran is seeking an increased disability rating for ITB syndrome of the left knee, currently evaluated as 10 percent disabling.  Service connection was granted in February 1999, and an initial noncompensable rating was assigned.  The Veteran appealed, and in September 2002, the rating was increased to 10 percent, effective from February 1999.  

The Veteran's ITB is rated under 38 C.F.R. § 4.71a, DC 5257, other impairment of the knee.  Under this DC, a disability rating of 10 percent is warranted where there is recurrent subluxation or lateral instability that is slight, 20 percent where it is moderate, and 30 percent where severe.  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran's left knee is also separately rated as 30 percent disabling due to limitation of extension, which rating is not currently before the Board.  

Applying the rating criteria to the above symptoms, the Board concludes that a rating in excess of 10 percent is not warranted for ITB of the left knee.  The Board acknowledges the Veteran's complaints of pain and giving way in his left knee, and his use of a knee brace.  Despite these complaints, multiple VA examinations have failed to reveal any objective evidence of lateral instability, subluxation, dislocation, or locking.  There is no evidence of swelling or joint effusion, and sensation in the leg has been found to be normal.  Although the Veteran does exhibit antalgic gait and decreased strength associated with his left knee disability, this level of impairment is contemplated in the current 10 percent rating.  Accordingly, a higher rating is not warranted.  

The Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no evidence of ankylosis, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum; therefore, it is not appropriate to rate the Veteran's left knee disability under any of the other DCs specific to disabilities of the knee.

Bursitis

The Veteran is seeking a disability rating in excess of 10 percent for left greater trochanteric bursitis.  Service connection was granted effective from February 1999, and a 10 percent rating has been continually in effect since then.  

Hip flexion is from 0 to 125 degrees.  Hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Bursitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  Under DC 5251, concerning limitation of extension of the thigh, a 10 percent rating is warranted where there is limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.  Under DC 5252, concerning limitation of flexion, ratings are assigned for limitation to 45 degrees (10 percent), 30 degrees (20 percent), 20 degrees (30 percent), and 10 degrees (40 percent).  Under DC 5253, concerning impairment of the thigh, ratings are assigned for limitation of rotation of, cannot toe out more than 15 degrees, affected leg; or limitation of adduction, cannot cross legs (10 percent); and limitation of abduction, with motion lost beyond 10 degrees (20 percent).  

Applying the rating criteria to the above findings, the Board concludes that a 20 percent rating is warranted for the period February 14, 2008, to April 9, 2010; a disability rating in excess of 10 percent is not warranted for left greater trochanteric bursitis before or after those dates.  At the VA examination conducted on February 14, 2008, abduction was to 20 degrees, with pain at 10 degrees.  At the April 9, 2010, VA examination, abduction was to 35 degrees.  With consideration of DeLuca, abduction to 10 degrees warrants assignment of a 20 percent rating under DC 5253.  As abduction was to greater than 10 degrees as of the April 2010 VA examination, the criteria for a 20 percent rating would not be met.  See Hart, 21 Vet. App. at 505.  The evidence reflects that the Veteran has not demonstrated limitation of extension to less than 20 degrees, limitation of flexion to less than 80 degrees, limitation of abduction to less than 35 degrees, or limitation of adduction to less than 20 degrees.  There is no indication of any additional loss due to repetitive motion.   

The Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi, 7 Vet. App. at 414.  However, there is no evidence of ankylosis of the hip, flail joint, or impairment of the femur (i.e., fracture or malunion); therefore, it is not appropriate to rate the Veteran's left hip disability under any of the other related DCs.

In summary, a 20 percent rating is assigned from February 14, 2008 to April 9, 2010.  There is no schedular basis for an evaluation in excess of 10 percent for trochanteric bursitis of the left hips, for any other period during the course of the appeal.  

Extraschedular Ratings

The Veteran reports that pain and other limitations caused by his orthopedic disabilities interfere with his duties as a police officer.  He stated that he has difficulty managing the physical requirements of his job and that he has lost time from work because of his disabilities.  As to whether the record raises the matter of referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case for the disabilities on appeal reasonably describe the Veteran's symptomatology and level of disability.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran's orthopedic disabilities are considered under the appropriate DCs.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected lumbar strain, ITB left knee, and left greater trochanteric bursitis are adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, (2010) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

During his Board hearing in March 2009, the Veteran reported that his orthopedic disabilities and the narcotic medication prescribed to treat his pain interfere with his duties as a police officer and he will eventually be unable to continue his employment.  The report of an April 2010 VA examination noted that the Veteran continued to be employed full time.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.   

Service Connection for Hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496. 

Service connection for certain chronic diseases, including hypertensive vascular disease, will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for hypertension, which he contends began in 2000, within a year of his separation from service.  Service treatment records reflect that the Veteran had elevated blood pressure on several occasions between August 1996 and April 1998, although hypertension was not diagnosed.  Hypertension was first diagnosed in 2003, and medication was prescribed at that time.  

A VA treatment note dated in June 2007 indicates that there is "some association" between the Veteran's hypertension and his inability to exercise due to his service-connected orthopedic disabilities.  The claims file contains a March 2009 VA treatment note, in which the Veteran's primary care manager states that his elevated blood pressure readings between June 1999 and August 2002 were likely early signs of hypertension.  She opines that, as hypertension began within one year of service, it should be service connected.  

The Veteran was afforded a VA examination for hypertension in April 2010.  The examiner reviewed the record, noting documented blood pressure readings during service, and noted that the Veteran's blood pressure was normal between 1995 and 1999.  The Veteran reported that his blood pressure was routinely elevated after 2000, but not so severely as to warrant medication until 2003.  

The examiner commented on the June 2007 VA treatment note which noted some association between hypertension and the Veteran's inability to exercise, but pointed out that the blood pressure readings during the time period considered (1995 to 1999) were normal.  The examiner also noted the March 2009 VA treatment note, but did not comment on it.  The VA examiner concluded that the Veteran's blood pressure readings did not warrant a diagnosis of or medication for hypertension during service and the Veteran reported that his blood pressure began to elevate in 2000, after service.  Given that, the examiner opined that his condition was not caused by or a result of service or caused by or aggravated by any of his service-connected disabilities.  The examiner concluded that the Veteran has essential hypertension.    

After carefully reviewing the relevant evidence, the Board concludes that there is an approximate balance of positive and negative evidence as to whether the Veteran's claimed hypertension is related to service.  Although hypertension was not diagnosed in service, treatment records reflect that elevated blood pressure readings were detected in service.  High blood pressure readings were noted within one year of the Veteran's separation from service, and his blood pressure readings were consistently elevated since that time.  The Veteran's treating physician opined in March 2009 that the elevated blood pressure readings in 1999 and 2000 mark the beginning of hypertension, while the VA examiner dates the onset of hypertension from the date of diagnosis in 2003.  Both providers are qualified to assess the Veteran's disability, and both opinions are reasonable based upon the evidence of record.  Therefore, the Board finds that the evidence is at least in equipoise.  As all doubt must be resolved in favor of the Veteran, service connection for hypertension is granted.  


ORDER

A disability rating in excess of 10 percent for lumbar strain prior to February 2008 is denied.

A disability rating in excess of 10 percent for ITB syndrome of the left knee is denied.

A 20 percent rating for left greater trochanteric bursitis is granted effective from February 14, 2008, to April 9, 2010, subject to the laws and regulations governing the award of monetary benefits.

Service connection for hypertension is granted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


